— In a medical malpractice action, plaintiffs appeal from a judgment of the Supreme Court, Queens County (Hyman, J.), dated November 21, 1983, which severed and dismissed the complaint as to defendant Shiffman, upon the denial of plaintiffs’ renewed motion to vacate a default dismissal.
Judgment affirmed, without costs or disbursements.
The conclusory affidavit by the injured plaintiffs and the two unsworn letters from examining physicians which are devoid of any opinion or evidentiary facts supporting the malpractice claim, fail to establish, as a matter of law, that plaintiffs’ claim is meritorious (Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904; Amodeo v Radler, 89 AD2d 594, affd 59 NY2d 1001; O’Halloran v Eller, 43 AD2d 955). Plaintiffs have also failed to demonstrate a satisfactory excuse for their failure to comply with a demand for medical authorizations. Thus, Special Term did not abuse its discretion in denying plaintiffs’ renewed motion to vacate their default and the complaint was properly dismissed as to defendant Shiffman. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.